Citation Nr: 1511897	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-34 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for the residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to July 1971 and from May 1975 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

Evidence received since the September 1978 denial and February 1979 affirmation of denial of service connection for a right knee disability is cumulative and redundant of evidence of record at the time of that decision and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate a claim of service connection for a right knee condition; nor does it raise a reasonable possibility of substantiating that claim


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for a right knee condition has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty with respect to a petition to reopen a previously disallowed claim, VA must advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.  

In a letter dated November 18, 2008, the Veteran was notified of the information and evidence needed to reopen the previously denied claim for service connection for a right knee condition and to substantiate the underlying claim.  Specifically, the letter notified him that his claim of service connection for a right knee condition was previously denied in a September 1978 rating decision because the evidence failed to show that the claimed condition was either occurred in or caused by service.  The Veteran was informed that he needed to submit new and material evidence and was advised of the definition of such. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the November 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and Kent, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, VA examination reports, and statements from the Veteran and his representative.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim and the Board is unaware of any such evidence.

II. Analysis

The Veteran's original claim of entitlement to service connection for a right knee condition was denied in September 1978 and affirmed by the RO in February 1979.  The Veteran did not appeal the decision, and therefore, that decision became final.  38 C.F.R. § 20.1103 (2014).  

Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that the threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).  

In this case, the Veteran is seeking to reopen a claim for service connection.  The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

In a September 1978 rating decision, the Veteran's claim for service connection for the residuals of a right knee injury was denied based on a finding that the Veteran's service treatment records do not disclose any complaints of, treatment for, or diagnosis of a right knee injury.  Further, a VA examination in July 1978 failed to diagnose any disability in the right knee.  In February 1979, the RO reviewed the claim, including outpatient treatment reports from the VA Medical Center (VAMC) in Nashville dated November 2, 1978, to December 28, 1978, and again denied the claim because the new medical evidence did not warrant any change in the previous determination.  The Veteran did not appeal that decision.

In July 2008, the Veteran submitted a claim to reopen his previously denied claim.  With that claim he submitted a copy of a physical therapy note from the Ireland Army Hospital at Fort Knox, Kentucky, dated May 11, 1978, which indicated the Veteran suffered from occasional pain in both knees.  He also submitted medical records from the Orlando VAMC dated between March and May 2008.

At the outset, the Board notes that the May 11, 1978, physical therapy note is clearly associated with the Veteran's service treatment records (STRs).  As the original denial considered the Veteran's STRs, this evidence is not new, and therefore is not sufficient to reopen a previously denied claim.  38 C.F.R. § 3.156.

With regard to the 2008 medical records, the United States Court of Appeals for the Federal Circuit (Court) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

A review of these records shows that on March 28, 2008, the Veteran presented with complaints of pain in both knees.  He stated that he cannot put weight on his knees when he hurts, and that his job requires a lot of walking.  He denied any recent trauma or injury.  A subsequent progress note dated May, 9, 2008, indicates that the Veteran had been given a diagnosis of chondromalacia of the right knee and osteochonditis dissicans of the left knee.  It noted a diagnosis of chondromalacia in service.  

After a careful review of the record, the Board finds that, while technically "new," the medical evidence submitted by the Veteran does not constitute "material" evidence sufficient to reopen the claim.  Particularly, the Board notes that the initial claim was denied because there was no record of an injury or diagnosis of a knee disability in service.  However, the 2008 medical records only show that the Veteran has a present diagnosis of a knee disability.  It does not relate to an unestablished fact necessary to substantiate the claim, nor does it give rise to a more complete picture of the circumstances surrounding the origin of his disability.  While the May 2008 progress note does mention a diagnosis of chondromalacia in service, the Board notes that a careful review of the Veteran's service treatment records only refer to such a diagnosis in the left knee.  As the May 2008 record also concerned the left knee, it follows that that notation referred to the left knee only.  It does not provide any additional facts with regard to the Veteran's in-service injury or illness that would trigger VA's duty to assist in this case.  

The Board has also considered whether VA medical records obtained after the Veteran's claim to reopen was received would constitute new and material evidence, but find that they do not.  Particularly, the Board notes that an August 25, 2006, ambulatory care note from the Orlando VAMC shows a bilateral decreased range of motion in both knees.  An April 21, 2010, ambulatory care note from the Orlando VAMC indicate the Veteran has chronic right knee pain, diagnosed as condromalacia [sic] patella.  Neither record indicates that the Veteran's present knee condition is etiologically related to his service.  As such, the Board finds that these records also do not relate to an unestablished fact necessary to substantiate the claim, nor do they give rise to a more complete picture of the circumstances surrounding the origin of his disability.  

In total, the evidence associated with the application to reopen the previously denied claim is either cumulative or redundant of the previously submitted evidence; or does not raise a reasonable possibility of substantiating the claim, nor is it so significant that it must be considered in order to fairly decide the merits of the claim.  Moreover, the evidence does not trigger VA's duty to assist.  See Shade, supra.  Accordingly, the Board finds that new and material evidence has not been submitted and the petition to reopen the claim of service connection for a right knee condition must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  (As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Annoni v. Brown, 5 Vet. App. 463, 467 (1993).)  

ORDER

As new and material evidence to reopen a claim of service connection for a right knee condition has not been received, the claim to reopen is denied.  


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





